Citation Nr: 1020408	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on October 
21, 2006.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision issued by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida, which denied payment for emergency 
services rendered at the Citrus Memorial Hospital Emergency 
Room on October 21, 2006, because the Veteran's condition had 
stabilized. 


FINDINGS OF FACT

1.  The Veteran received unauthorized treatment at a private 
facility from October 19 to 21, 2006, for a medical emergency 
for which a reasonable lay person would have believed a delay 
in treatment would have been hazardous to his health; a VA 
facility was not feasibly available; and for which he could 
not have been safely discharged or transferred to a VA or 
other federal facility.

2.  At the time of treatment the Veteran was enrolled in the 
VA healthcare system; he is not eligible for reimbursement 
from other sources, is not eligible for reimbursement under 
38 U.S.C.A. § 1728 (West 2002), and is personally liable to 
the provider for the costs of the treatment.  

3.  The record does not establish that the Veteran had 
stabilized prior to October 21, 2006, or that the private 
hospital indicated that he could be transferred safely to a 
VA facility. 


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Citrus Memorial Hospital on October 21, 
2006, have been met.  38 U.S.C.A.  
§§ 1703, 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
17.52, 17.54, 17.120, 17.1000, 17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating the aspects of the claim 
decided here.

Analysis

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  

The Veteran does not contend that authorization was requested 
prior to receiving services at Citrus Memorial Hospital, and 
there is no evidence of record suggesting that any such 
authorization was given.  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.  

The Veteran did not make an application to VA within 72 hours 
after the hour of admission or treatment on October 19, 2006.  
Based on the foregoing, the Board finds that the medical 
services received on October 19, 2006, through October 21, 
2006, were not authorized. 

The record indicates that the Veteran is not service-
connected for any disability and he has not asserted that the 
private treatment he received for a snake bite was for or in 
any way connected to a service-connected disability.  
Therefore, the appeal is for consideration only under the 
provisions of 38 U.S.C.A. § 1725, and not under 38 U.S.C.A. § 
1728 (which provides criteria for payment or reimbursement of 
service-connected disabilities or for veterans for which 
total disability, permanent in nature, has been granted).  

Known as the Millennium Health Care Act, 38 U.S.C.A. § 1725 
provides criteria under which payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities will be provided.

The provisions of 38 U.S.C.A. § 1725 were amended effective 
October 10, 2008 and February 1, 2010.  Pub.L. 110-387, Title 
IV, § 402(a), Oct. 10, 2008, 122 Stat. 4123; Pub.L. 111-137, 
§ 1(a), (b), Feb. 1, 2010, 123 Stat. 3495).  These revisions 
do not affect the outcome of this case.

The regulation implementing the Millennium Health Care Act is 
found at 38 C.F.R. § 17.1002.  The regulation outlines nine 
conditions that must be met before payment or reimbursement 
of emergency services in non-VA facilities may be made.  
Failure to satisfy any of the criteria listed below 
completely precludes VA from paying unauthorized medical 
expenses incurred at a provide facility.  See  
38 C.F.R. § 17.1002.  These conditions are:

(a) Emergency services were provided in a hospital 
emergency department or a similar facility held 
out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health [this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part];

(c) A VA or other federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).
38 C.F.R. § 17.1002.   

In this case, VA's decision to grant reimbursement for the 
October 19, 2006, through October 20, 2006, expenses shows 
that as of those dates, all of the requirements of 38 C.F.R. 
§ 17.1002 were met.  This specifically includes 38 C.F.R. § 
17.1002(a), (b), (c), (e), (f), (g), (h), and (i).  The 
statement of the case shows that he was found eligible for 
reimbursement under the Veterans Millennium Health Care Act.

The outcome, therefore, turns on whether the Veteran's 
condition was emergent on October 21, 2006, or whether he had 
stabilized to the point that he could be safely discharged or 
transferred.  

An October 19, 2006, emergency room record reveals that the 
Veteran arrived with a rattle snake bite to his right thumb.  
He was admitted to the hospital and started on anti-venom 
therapy per Poison Control recommendations.  His thumb had 
been measured and revealed slight progression in swelling, 
which seemed to have stopped.  The record indicated that he 
continued to receive anti-venom treatment and would be 
monitored to determine if he needed any maintenance dose 
depending on his response.  His thumb was to be sequentially 
measured to monitor any change in the size of the bite and he 
was to keep his thumb at heart level. 

An X-ray taken on October 19, 2006, and reviewed and signed 
on October 20, 2006, revealed a small density at the 
interphalangeal joint of the thumb, and was noted to possibly 
indicate periarticular calcification in the soft tissues.  

The next treatment note of record is the October 21, 2006, 
discharge summary which noted that the swelling and redness 
withdrew, that there was just a small hematoma the size of 
the bite, and that he was in no acute distress.  The Veteran 
was to be discharged that day to resume medications at home 
after he received tetanus toxoid.  

The version of § 1725 in effect at the time the Veteran's 
treatment in October 2006, provided that treatment was 
considered emergent until such time as the veteran could be 
transferred safely to a Department facility or other Federal 
facility.  There is no evidence of record indicating that the 
Veteran could have been transferred safely to a VA facility 
at any time during the Veteran's emergency care treatment.  
In fact, the records indicate that the Veteran was being 
consistently monitored for swelling and any indication that 
he would need a maintenance dose of anti-venom medication.  
It appears that the Veteran was discharged when it was clear 
that he could safely continue medication on his own at home.  

Accordingly, applying the benefit of the doubt in the 
Veteran's favor, the Board finds that all the requirements of 
38 C.F.R. § 17.1002 have been satisfied with respect to the 
Veteran's treatment at Citrus Memorial Hospital on October 
21, 2006.  As such, the Veteran is eligible to receive 
reimbursement for the reasonable value of the treatment in 
question under the provisions of 38 U.S.C.A. § 1725. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for emergency medical services provided at a Citrus 
Memorial Hospital on October 21, 2006, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


